Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.  Examiner calls Applicant’s attention to at least FIG. 15A, 15B, and FIG. 13.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claims 41-44 make use of various “means for” language.  These limitations find clear support in the analogous system claims 45-48. For example, “means for fetching” in claim 41 is the fetch circuitry of claim 45.  Limitations “means for selecting” and “means for scheduling” are viewed as the scheduling unit.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant makes use of the infinitive form of the verb, e.g. “to execute”, in an almost exclusive fashion while reciting generic hardware.  The use of the infinitive form makes the limitation unclear as to whether or not the intention is to a future tense, something that may or may not happen, or for something that the system is configured to do and whether or not the claims are an attempt to invoke means plus function.  This is especially true considering many modern processors can be made to do things through programming, emulation, etc.  The claim could also be viewed as an effort to encompass any and all systems that may do this function rather than a specific machine.  When claims rely on 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are an attempt to return to the original claims, focused on FIG. 1, but appear to conflate general ideas from the embodiment at FIG. 5 as part of the same embodiment, when in fact the embodiments are not the same and do not appear to have been contemplated as combinable in the manner now attempted.  For example, selecting occurs with an execution circuit in relation to FIG. 1 but is not discussed with relation to a core or processor as shown later in FIG. 5 while ideas of memory being in proximity come from FIG. 5 and are not discussed in the selection process of FIG. 1.  The only suggestion of any combination is that with regard to [0074] when discussing FIG. 4, which appears to be in relation to FIG. 5 – a different embodiment.  Put simply it appears there is no single embodiment 
The term “closest” / “nearest” does not have support in the original disclosure.  Proximate is discussed in [0074] and may be what Applicant is attempting to refer to but as noted the terms are not interchangeable.  Specifically proximate means “close” or “near” but does not mean closest or nearest.  Applicant should amend the limitation to “proximate” or remove the term all together.

Prior Art Considerations
The prior art of record fails to explicitly anticipate the claims as currently written.  Specifically the prior art does not discuss the specific selection of an execution circuit being the closest or nearest circuit among a plurality of cores in the processor and scheduling out-of-order execution to optimize latency, throughput, power, or performance while performing atomic operations in light of the rest of the limitations.
Examiner notes these limitations are subject to 112 rejections and thus not allowable at the current point and amendments to resolve the 112 rejections may impact the prior art considerations.

Response to Arguments
Applicant's remarks, filed 3/24/2021, are considered but are not persuasive.  Applicant argues in substance:
The Office action asserts that the use of an infinitive is indefinite. Applicant is unaware of any binding precedent that agrees with that. The "Foreword" portion of the MPEP correctly notes that "[t]he Manual does not have the force of law or the force of the rules in Title 37 of the Code of Federal Regulations." Thus, the cited non-binding MPEP section is not relevant, and Applicant could find no such assertion in the cited opinions of Ex Parte Kropaczek or Ex Parte Farmer (nor did Applicant find that they were precedential in the listing of precedential decisions that the USPTO provides). Applicant is willing to discuss this further should the Office assert a legal rationale behind its rejection. Otherwise, Applicant respectfully requests that this rejection be removed.
This argument is not persuasive.  While Applicant is correct that the MPEP doesn’t have the force of law or 37 CFR it doesn’t make it “not relevant”. Even if Applicant wishes to argue that the MPEP doesn’t apply to them, the forward also notes “examiners are required” to follow the MPEP. If the MPEP is binding on Examiner then it’s applicable to the prosecution of the application at hand.  The claims fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). Further unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 USC 112, first paragraph. In re Hyatt, 708 F.2d 712, 714 (Fed Cir 1983).  Examiner further notes examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art. Halliburton Energy Servs.
The Office action on page 5 alleges "Put simply it appears there is no single embodiment disclosed that has all the limitations." That is not the determination required. MPEP § 2163 states "[a] claim which is limited to a single disclosed embodiment or species is analyzed as a claim drawn to a single embodiment or species, whereas a claim which encompasses two or more embodiments or species within the scope of the claim is analyzed as a claim drawn to a genus." (emphasis added). Thus, the USPTO itself acknowledges that a claim may encompass two or more embodiments.
This argument is not persuasive. The section of MPEP 2163 that Applicant is quoting from is in the discussion of genus claims. Examiner notes the quote even mentions “genius” and the sentence that follows points to MPEP 806.04(e) in the discussion of genus/species inventions. This is not applicable to the current context.  FIG. 1 and FIG. 5, for example, are not different species belonging to a common genus and the current claims are not an attempt to claim a genus, they are an attempt to conflate aspects of one embodiment with another.  For example, assuming arguendo, that Applicant means ‘closest’/’nearest’ to be proximate then the limitation “means for selecting an execution circuit among a plurality of cores, wherein the execution circuit is nearest to a memory in which the destination is located” appears to be the combination of [0045] discussing the scheduling circuit 108 as applied to execution circuit 110, [0074] discussing a “PROX” prefix, the multicores of FIG. 5, and other possible aspects.  These are not species of the same genus, they’re simply different embodiments that the specification makes no genuine effort to link together as claimed.  For example, in [0082], it’s noted that the system of 500 (multi-core) is a static selection as each processor is associated with a cache controller, meaning there would be no need or use for an instruction prefix “PROX” to select the a proximate execution circuit as no 
Applicant refers to the USPTO's Awareness Workshop examination guidance and training materials titled "Best Practices in Compact Prosecution (2009)", available at https://www.uspto.gov/sites/default/files/patents/law/exam/compactprosecution.pdf, that states "Consult with experts (i.e., SPE, QAS, etc.) if you are unsure whether your position is consistent with Office policy" (emphasis added).
Examiner is familiar with the workshop in question. The positions taken are consistent with office policy.
On page 5 of the Office action, the "Examiner notes that even if there were such an embodiment it would be different from the embodiment already examined and thus subject to restriction by original presentation meaning the claims would be non-compliant." (emphasis added). Applicant traverses this, as well as notes that being "different" is not the determination required. 37 CFR § 1.145 "Subsequent presentation of claims for different invention" states "[i]f, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143 and 1.144." See, e.g., MPEP § 821.03. Applicant's claims are not "directed to an invention distinct from and independent of the invention previously claimed".
This argument is not persuasive. As noted the claims are not supported. If they are they would have to come from an embodiment different to FIG. 1, where the embodiment would be distinct.  Applicant has not argued to the counter in a persuasive 
As to Section 11 on page 6 of the Office action, Applicant submits that amended claim 41 overcomes that rejection.
Examiner respectfully disagrees.  The claims, as a whole, are not supported as noted in the 112 rejections as they appear to be an attempt to combine elements from different embodiments in a way that is not supported.  Section 11 was provide as a specific example and was not meant to be exclusionary; changing “closest” to “nearest” doesn’t address the specific concern as the terms have the same meaning.  To elaborate, the specific issue at hand with “closest” or “nearest” is that the specification uses the term “proximate”, which doesn’t mean closest or nearest, it means close or near.  While some definitions may discuss ‘nearest’ it is in the context of order (i.e. next or immediate) not in terms of location. Applicant has spent this and prior responses incorrectly trying to claim “proximate” – first as proximal, then as closest, now as nearest – the issue remains the same, they’re not ‘proximate’. Even if Applicant were to use the correct term, proximate, it is clear from the specification this is from a different embodiment (FIG. 5). Examiner would suggest removing this aspect from the claims entirely to resolve this matter.  
Examiner again remarks that the current claims appear to be an attempt to improperly shift into either a different embodiment (e.g. FIG. 5) or to combine elements of different embodiments that lack clear support for combination, at least in the way claimed.  Examiner encourages Applicant to place the claims in alignment with the embodiment associated with FIG. 1 and to avoid aspects of other embodiments (e.g. proximate).  While the specification does not preclude one from combining the embodiments wholesale it also makes no genuine effort to incorporate them together either and in 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William B Partridge/Primary Examiner, Art Unit 2183